TISEATTORNEUGENERAL
                                  OFTEXAS
                                 AUSTIN     m.TwAs
PRICE  DANIEL
ATTORNEYGl?NERAL
                                     January     28,    1948


    Hon. E. G. Garveg                     Opinion      No. V-487
    County Auditor
    Bexar County                          Re:    Authorltg~ of the Commlssioner's
    San Antonio,   Texas                         Court to allow the formation
                                                 of a group life    insurance  plan
                                                 for county employees     and to
                                                 authorize  the county auditor
                                                 to make salary deductions     land
                                                 act as trustee   of the preml-
                                                 urns for such a group plan.

    Dear    Sir:

              We refer  to your recent   letter              to this   Department     in
    which    you ask the following   questions:

               ?Jnder the provisions    of House Bill
           No. 420, may, I, as County AudLtor,      col-
           lect and pay premiums on a group insurance
           plan organized    under the provisions   there-
           of by county employees by deducting      the
           premiums therefor    from the various  county
           pay-rolls?"

               Section 1 of H. B. 420,          Acts    of    the   50th   Leg.,   R. S.,
    1947,    is in part as follows:

               "'Section      1.   No policy   of group life
           Insurance      shall   be delivered   in this State
           unless    it conforms     to one of the following
           descrlptlons:.        . . .

                 "'(3)     A policy    issued to an indepen-
           dent school aistrlct,           incor+porated   city,
           town or village         which has assumed control
           of the public        school    system within    such
           municipality,        State colleges      or universi-
           ties,      any association      of State employees,
           any association         of State and Counts em-
           ployees;       any~department      of the State Gov-
           ernment, which employer or association
           shall be deemed the pollcyholder,             to in-
           sure the employees of any such independent
           school      district    and of the public      school
Hon. E. G. Garvey,       page 2      (V-487)



     system of any such municipality,          of any
     such State colleges     and universities,      of
     any such department of the State Govern-
     ment, members of any association          of State
     employees,   and members~of an? association
     of State and County emulosees       for the bene-
     fit of persons other than the policyholder
     subject   to the following   requirements:       . .I’
     (Emphasis added)

          We are of the opinion       that H. B. 420, supra, does not
apply to an association        solely    of county employees,      since there
Is nothing     In the context     to Fndlcate     such an intent     on the
part of the Legislature.          To give this effect       to the bill    we
would either      have to strike     out the words “State Andy” orcbn-
strue the word “and” to mean “or”.            As to the first      alterna-
tive,    we see no reason therefor,        nor do we believe      the courts
would delete      those words from the bill        in order to bring coun-
ty employees within Its provisions,            considering     the context
of the entire      Act.   With reference     to the second alternative,
we realize     that the courts     have sometimes said that the
words “and” and “or” are interchangeable              and that one may be
substituted     for the otherif       to do so is consistent       with leg-
lslative    intent.     However, we find nothing in the context             of
the bill    which evidences     such legislative       intent.

         Since the Act does not provide         for the formation  of
an association     of county employees      solely,  and since it does
not contain     any provision   authorizing     the county auditor  to
cbllect   and pay premiums therefor       from the county employees”
salaries  , you are respectfully      advised that in the absence’ of
such authority     it is the opinion     of this Department that the
county auditor     cannot collect    and pay premiums on such a group
insurance    plan under the provisions       of said Act.

          However, such county employees as may be members of ab
association    of State and County employees may be insured under
the provisions     of this Act. Nevertheless, there are no provl-
slons In the Act whereby the county may pay any part of the
premiums of the group policy.

         Further,  county employees may voluntarily    band together
as Individuals    under ttieir inherent rights  and secure bene-
fits  under the group plan,    just the same as if they were ln-
eluded in the bill,     except there Is no provision   for the
county to obtain this for them, nor has the county any right
to withhold. any part of the employees’ wages, even with their
consent.

        We call   your   attention    to H. B. 665,    Acts   of   the   50th
;’   -




     Hon.    E. G. Garvey,   page   3    (‘J-W’)




     Leg., R.S.,  which empowers county employees to combine for the
     purpose of buying policies    of group health,   accident,   and ac-
     cidental  death insurance.   We are enclosing    a copy of our
     Opinion No. v-488,   which construes  the provisions     of said Act,

                                        SUMMARY

                The county auditor  cannot collect  and
            pay~premiums for a group consisting    solely
            of county employees on a group insurance
            plan under the provisions    of H. B. 420, Acts
            of the 50th Leg.,   R. S., 1947.

                                            Yours   very   truly

                                        ATTORNEYGENERALOF TEXAS


                                            By s/Bruce    Allen
                                                  Bruce Allen
                                                  Assistant
     BA:djm:mw:wc




     APPROVED:
     s/Price Daniel
     ATTORNEYGENERAL